DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/31/2022 has been entered. The Applicant didn’t amend and claim. Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2022 has been considered by the examiner and made of record (noted attached copy of form PTO-1449).

Response to Arguments
Applicant's arguments filed 5/31/2022have been fully considered but they are not persuasive. Applicants argue that the prior art cited does not teach, or reasonably suggest, "It appears from the above description and Fig. 2 of Howes, the beam splitter 12 is an internal beam splitter of the adapter 100, which is included in the body housing 10 of the adapter 100 and is positioned between the optical mount 40 and the rotatable portion 11, instead of a beam splitter of a surgical microscope as the Examiner asserted. Therefore, the Examiner's assertion that Howes teaches "the optical adapter 100 for connecting between a beam splitter 12 of a surgical or an ophthalmic slit lamp microscope and a digital camera equipment" is untenable”, [page 8 of the Remarks]. The Examiner respectfully disagrees. The Examiner’s response is the claimed limitation as currently recited, requires an optical adapter for connecting between a beam splitter of a surgical microscope and a digital camera equipment. The claim as currently recited doesn’t have any specific or required location for the beam splitter or doesn’t recite the beam splitter is outside the of the adaptor. Figs. 1 and 2 show a beam splitter 12 is connected to a digital camera equipment DC, and the connection is through the elements of the adaptor 100. Therefore, the argument is not persuasive. It is noted the during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). And, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the Applicant wants to define any specific relationship between the splitter and the adopter, the Applicant is recommended to add that in the claim language. 
In the Response to Arguments that: “It appears from the above description and Fig. 2 of Howes, the beam splitter 12 is an internal beam splitter of the adapter 100, which is included in the body housing 10 of the adapter 100 and is positioned between the optical mount 40 and the rotatable portion 11, instead of a beam splitter of a surgical microscope as the Examiner asserted”, the Examiners response is this limitation of claim 1 as currently recite doesn’t necessitate the splitter to be an external or an internal beam splitter. The Examiner’s interpretation, “an optical adapter [universal adapter system 100 has a main body housing 10 having a video camera mount 20, a digital camera mount 30, and an optical observation device mount 40] for connecting between a beam splitter [splitter 12] of a surgical microscope and a digital camera equipment [DC]” [see annotated Fig. 2], is consistent with the claim language as currently recited.    

    PNG
    media_image1.png
    459
    637
    media_image1.png
    Greyscale

	The Applicants further argue that “a universal adapter which can connect a video camera and a standard digital camera for simultaneous imaging using a single optical port of a microscope or imaging device. To solve the above problem, the universal adapter of Howes comprises a main body including a housing and an internal beam splitter (paragraph [0011]). More particularly, the internal beam splitter 12 is a necessary part of the adapter 100 and is required for directing a portion of light from optical path Li to a first optical path L1 for imaging with the video camera VC and to a second optical path L2 for imaging with the digital camera DC. In other words, the structure of the adapter in Howes is inevitably more complicated and costlier than independent claim 1 of the present application because it needs to connect both the video camera and a digital camera”, [page 8 of Remarks]. The Examiner respectfully disagrees. Firstly, with respect to “video camera and simultaneous imaging” and “required for directing a portion of light from optical path Li to a first optical path L1”, the Examiner’s response is: the claim is written in open ended form, i.e. used “comprising”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is open-ended and does not exclude additional, unrecited elements or method steps [see MPEP 2111.03]. Secondly, with respect to the argument that : “Howes is inevitably more complicated and costly than independent claim 1 of the present application”, the Examiner’s response is: it is noted that the features upon which applicant relies (i.e., more complicated and costly) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the argument is not persuasive.
The Applicants further argue that: “Eckerl is directed to an optical system for image rotation comprising two Pechan prisms located on an optical axis and a lens system located on the same optical axis. The rotation optics system illustrated schematically in FIG. 1 of Eckerl below, is designed in particular for use in the printing industry, and comprises a housing 1 that is composed of two housing … In contrast, Howes and the present application relates to an adapter connecting surgical microscope and a digital camera equipment. Further, the optical image rotating lens group in the present application is used for adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment. … Eckerl relates to the printing industry and mentions nothing about an adapter used for surgical microscope and a digital camera equipment. Therefore, the skilled in the art would have hardly any motivation to modify the device of Howes to include an optical image rotating lens group configured to be rotatable around optical axis independently based on Eckerl. … it would be difficult to take consideration of the structure of Eckerl for a reduction of cost and weight as the Examiner asserts”, [pages 9-10 of the Remarks]. The Examiner respectfully disagrees. The Examiner relied on reference Eckerl only for the obviousness determination of optical image rotating lens group is configured to be rotatable around optical axis independently. The prior art is analogues because the prior art must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention, in this case the secondary art is used for an optical image rotating lens group configured to be rotatable around optical axis independently. With respect to “reduction of cost and weight”, Eckerl in summary of invention explicitly disclosed the optical system of the invention in turn, results in a cost advantage over systems of the prior art. This situation is also expressed in a reduction of cost and weight. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include optical image rotating lens group is configured to be rotatable around optical axis independently as taught by Eckerl for the predictable result of reduction od cast and weight. 
With respect to argument that: “it appears to be impossible to combine the two devices to obtain "an optical image rotating lens group for adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment" as recited in independent claim 1. This is because, in the invention of Eckerl, prism 8 and prism 9 are mounted in two housing halves …”. The Examiner respectfully disagrees. The motivation the Examiner used is not combining but modifying, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include optical image rotating lens group is configured to be rotatable around optical axis independently as taught by Eckerl. 
Therefore, the arguments are not persuasive and the Examiner maintains the claim rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howes (US 2013/0100271).
Regarding claim 15, Howes teaches a microscope optical adapter (refer to US 2013/0100271; adapter 100) for connecting between a beam splitter (beam splitter 12, [0032], Fig. 2) of a microscope (“the optical mount 40 may include additional components to facilitate attachment of the adapter 100 to differing types of microscopes”, [0045]) and a digital camera equipment (“digital camera DC”, [0031], Fig. 2), the microscope optical adapter (adapter 100) comprising: an optical image rotating unit for adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment (paragraph [0042-0049] and Figs. 1-6 explain how the an optical image rotating unit for adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment, “in FIG. 6, the digital camera can be positioned below the eyepieces of the optical observation device”, “Alternatively, the rotatable portion 11 may be rotated, as shown in FIG. 1, to allow a secondary user to digitally image the view observed by the primary user operating the optical observation device OD”; also in other paragraphs: “The adapter may provide increased capabilities by use of a rotatable portion to allow positioning of the digital camera relative to the optical observation device”, [abstract]; the main body housing includes a rotatable portion near the distal end, .. This rotatable portion allows the mounted digital camera to be adjusted to a position suitable for operation by a primary user of the optical observation device”, [0015], also see [0035-0037]), said optical image rotating unit comprises an optical image rotating lens group which is configured to be fixed on an optical path (“housing 10 includes a rotatable portion 11”, [0042], “the main body 10 and digital camera mount 30 may include lenses 17A and 17B disposed along optical path L2 so as to allow focus and/or magnification of the digital camera image” [0043]),
Regarding claim 17, the microscope adapter according to claim 15 is rejected (see above).
Howes teaches the microscope apparatus according to claim 15.
Howes further teaches the microscope optical adapter of claim 15, wherein the microscope comprises a surgical microscope (“the optical mount 40 may include additional components to facilitate attachment of the adapter 100 to differing types of microscopes”, [0045]) or an ophthalmic slit lamp microscope and the digital Art Group Unit: Unassignedcamera equipment comprises mobile phones, tablet computers, cameras, video cameras with image capturing function (“a smartphone adapter 50 may be used to allow use of a smartphone, … the smartphone SM and smartphone adapter 50 may be used in place of the digital camera DC and digital camera mount 30”. [0047]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howes (US 2013/0100271) and further in view of Eckerl (US 6,259,563).
Regarding claim 1, Howes teaches an optical adapter (refer to US 2013/0100271; adapter 100) for connecting between a beam splitter (beam splitter 12, [0032], Fig. 2) of a surgical microscope (“the optical mount 40 may include additional components to facilitate attachment of the adapter 100 to differing types of microscopes”, [0045]) or an ophthalmic slit lamp microscope and a digital camera equipment (“digital camera DC”, [0031], Fig. 2), the optical adapter comprising: a lens group located on an optical path (“lenses 17A and 17B disposed along optical path L2”, [0043], Fig. 3); and an optical image rotating unit capable of adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment (paragraph [0042] explained how the optical image rotating unit capable of adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment, “in FIG. 6, the digital camera can be positioned below the eyepieces of the optical observation device”, “Alternatively, the rotatable portion 11 may be rotated, as shown in FIG. 1, to allow a secondary user to digitally image the view observed by the primary user operating the optical observation device OD”; also in other paragraphs: “The adapter may provide increased capabilities by use of a rotatable portion to allow positioning of the digital camera relative to the optical observation device”, [abstract]; the main body housing includes a rotatable portion near the distal end, .. This rotatable portion allows the mounted digital camera to be adjusted to a position suitable for operation by a primary user of the optical observation device”, [0015], also see [0035-0037]), said optical image rotating unit comprises an optical image rotating lens group located on the optical path, wherein said optical image rotating lens group is configured to be rotatable around optical axis (eyepiece of sleeve portion attaches to the rotatable portion 11’ [0040]; “FIG. 3 is a schematic of a rotatable portion of the adapter and a digital camera mount” which includes lens group; “lenses disposed along optical path L1 may be adjusted to provide different focal lengths for the video camera VC independent of the digital camera DC and the digital camera DC zoom feature can be used to adjust zoom independent of the video camera VC”, [0044].).  
Howes doesn’t explicitly teach said optical image rotating lens group is configured to be rotatable around optical axis independently.
Howes and Eckerl are related as optical imaging system.
Eckerl teaches an optical image rotating lens group is configured to be rotatable around optical axis independently (“An optical system for image rotation comprises two Pechan prisms (8, 9)) located on an optical axis (4) and a lens system located on the same optical axis”, [abstract]; “rotation of the Pechan prism 9 by an angle of 450 causes an image rotation by 900” [col. 4, lines 13-14 ]; “a lens system located on the same optical axis, with the two Pechan prisms rotatable about said optical axis relative to each other”, [claim 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include an optical image rotating lens group configured to be rotatable around optical axis independently, as taught by Eckerl for the predictable result of a reduction of cost and weight as taught by Eckerl in [col. 2, lines 35-43].
Regarding claim 2, the optical adapter according to claim 1 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 1.
Howes further teaches the optical adapter further comprising a body housing (adapter system 100 has a main body housing 10, [0031]) encompassing the lens group (see Fig. 3), wherein one end of the body housing connecting to the beam splitter (Fig. 2, splitter 12; [0032]) while another end of the body housing being connected to the digital camera equipment (digital camera DC, [0032], Figs 1-2).  
Regarding claim 6, the optical adapter according to claim 2 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 2
Howes further teaches a rotating part (rotating part 5; [ col. 3 lines 48-50]) is disposed on the body housing for rotating the optical image rotating lens group (6 and 7, Fig. 2), said optical image rotating lens group being connected to said rotating part (see Fig. 2).  
Regarding claim 7, the optical adapter according to claim 6 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 6
Howes further teaches the optical adapter of claim 6, wherein a scale for indicating a rotational angle of the rotating part is provided on the body housing and/or on the rotating part (rotating part is provided on the body housing 1, Fig. 2).
Regarding claim 8, the optical adapter according to claim 2 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 2
Howes further teaches the optical adapter of claim 2, wherein the optical image rotating unit being connected to an outside of the body housing (8 and 9 are connected to housing, i.e. those are connected to outside also).  
Regarding claim 9, the optical adapter according to claim 8 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 8
Howes further teaches the optical adapter of claim 8, wherein when the optical adapter is connected to the beam splitter (12), the optical image rotating unit (11) is adapted to be disposed between the beam splitter (12) and the one end of the body housing (30, Fig. 2).  
Regarding claim 10, the optical adapter according to claim 8 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 8
Howes further teaches the optical adapter of claim 8, wherein when the optical adapter (11, 100) is connected to the digital camera equipment (DC), the optical image rotating unit (11) is adapted to be disposed between the digital camera equipment (DC) and at said another end of the body housing (housing 10, [0031-0032] < Figs. 1-2).  
Regarding claim 11, the optical adapter according to claim 8 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 8
Eckerl further teaches the optical adapter of claim 1, wherein the optical image rotating lens group is selected from the group consisting of a Dove prism, a Dove roof prism, a Pechan prism, a Pechan roof prism and a Right-angle prism (Pechan prisms (8, 9), [abstract]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include Pechan prisms, as taught by Eckerl for the predictable result of Compact Design for OEM Integration.
Regarding claim 12, the optical adapter according to claim 11 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 11
Howes further teaches the optical adapter further comprises a group of mirrors located on the optical path (beam splitter reflects, a pivotable mirror, [0032]), said group of mirrors including at least one reflecting element which comprises a mirror, a pentaprism, a right-angle prism and a right angle roof prism (“a reflective surface 13, such as a prism or mirror”, [0042]).  
Regarding claim 16, the microscope adapter according to claim 15 is rejected (see above).
Howes teaches the microscope apparatus according to claim 15.
Howes doesn’t explicitly teach the microscope optical adapter of claim 15, wherein the optical image rotating lens group is selected from the group consisting of a Dove prism, a Dove roof prism, a Pechan prism and a Pechan roof prism.  
Howes and Eckerl are related as optical imaging system.
Eckerl teaches the microscope optical adapter of claim 15, wherein the optical image rotating lens group is selected from the group consisting of a Dove prism, a Dove roof prism, a Pechan prism and a Pechan roof prism (“An optical system for image rotation comprises two Pechan prisms (8, 9)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include Pechan prisms, as taught by Eckerl for the predictable result of Compact Design for OEM Integration.
Regarding claim 18, Howes teaches a method (refer to US 2013/0100271) for adjusting a direction of an optical image using a microscope optical adapter in a microscope (paragraph [0042] and Figs. 1-6 explain how the an optical image rotating unit for adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment, “in FIG. 6, the digital camera can be positioned below the eyepieces of the optical observation device”, “Alternatively, the rotatable portion 11 may be rotated, as shown in FIG. 1, to allow a secondary user to digitally image the view observed by the primary user operating the optical observation device OD”; also in other paragraphs: “The adapter may provide increased capabilities by use of a rotatable portion to allow positioning of the digital camera relative to the optical observation device”, [abstract]; the main body housing includes a rotatable portion near the distal end, .. This rotatable portion allows the mounted digital camera to be adjusted to a position suitable for operation by a primary user of the optical observation device”, [0015], also see [0035-0037]), the method comprising the steps of: connecting the microscope optical adapter with a beam splitter of the microscope on its light incident end (Figs. 1-2, adapter system 100 has a main body housing 10 having a digital camera mount 30, and an optical observation device mount 40; main body housing 10 includes a beam splitter 12 [0031-0032]); connecting a digital camera equipment to the light emitting end of said microscope optical adapter (Figs. 1-2, adapter system 100; connecting a digital camera equipment DC to the light emitting end of said microscope optical adapter); forming an optical image on a photosensitive unit of the digital camera equipment (FIG. 6, the digital camera can be positioned below the eyepieces of the optical observation device OD thereby allowing a primary user viewing an image, [0042], also see Figs. 1, 2, 6, 10A-C), wherein: the microscope optical adapter (adapter system 100 has a main body housing 10, [0032]) comprises an optical image rotating unit for adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment (paragraph [0042] explained how the optical image rotating unit capable of adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment, “in FIG. 6, the digital camera can be positioned below the eyepieces of the optical observation device”, “Alternatively, the rotatable portion 11 may be rotated, as shown in FIG. 1, to allow a secondary user to digitally image the view observed by the primary user operating the optical observation device OD”; also in other paragraphs: “The adapter may provide increased capabilities by use of a rotatable portion to allow positioning of the digital camera relative to the optical observation device”, [abstract]; the main body housing includes a rotatable portion near the distal end, .. This rotatable portion allows the mounted digital camera to be adjusted to a position suitable for operation by a primary user of the optical observation device”, [0015]), the optical image rotating unit comprises an optical image rotating lens group configured to be rotatable around optical axis (eyepiece of sleeve portion attaches to the rotatable portion 11’ [0040]; “FIG. 3 is a schematic of a rotatable portion of the adapter and a digital camera mount” which includes lens group; “lenses disposed along optical path L1 may be adjusted to provide different focal lengths for the video camera VC independent of the digital camera DC and the digital camera DC zoom feature can be used to adjust zoom independent of the video camera VC”, [0044]), when a light emitting direction of the microscopic optical adapter is changed by rotation of the optical image rotating unit, the optical image formed by the light emitted from different emission directions on the photosensitive unit of said digital camera equipment can be aligned with the image observed by said microscope without an adjustment of computer software  (paragraph [0042-0049] explained how the optical image rotating unit capable of adjusting a direction of an optical image on a photosensitive unit of the digital camera equipment, “in FIG. 6, the digital camera can be positioned below the eyepieces of the optical observation device”, “Alternatively, the rotatable portion 11 may be rotated, as shown in FIG. 1, to allow a secondary user to digitally image the view observed by the primary user operating the optical observation device OD”; also in other paragraphs: “The adapter may provide increased capabilities by use of a rotatable portion to allow positioning of the digital camera relative to the optical observation device”, [abstract]; the main body housing includes a rotatable portion near the distal end, .. This rotatable portion allows the mounted digital camera to be adjusted to a position suitable for operation by a primary user of the optical observation device”, [0015] Fig. 4, 5, 7, 8, 10C show optical adapter is changed direction of positioning of the digital camera by rotation; paragraph [0042] explained adjustment),
Howes doesn’t explicitly teach said optical image rotating lens group is configured to be rotatable around optical axis independently.
Howes and Eckerl are related as optical imaging system.
Eckerl teaches an optical image rotating lens group is configured to be rotatable around optical axis independently (“An optical system for image rotation comprises two Pechan prisms (8, 9)) located on an optical axis (4) and a lens system located on the same optical axis”, [abstract]; “rotation of the Pechan prism 9 by an angle of 450 causes an image rotation by 900” [col. 4, lines 13-14 ]; “a lens system located on the same optical axis, with the two Pechan prisms rotatable about said optical axis relative to each other”, [claim 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include an optical image rotating lens group configured to be rotatable around optical axis independently, as taught by Eckerl for the predictable result of a reduction of cost and weight as taught by Eckerl in [col. 2, lines 35-43].
Regarding claim 19, the method according to claim 18 is rejected (see above).
Howes in view of Eckerl teaches the method according to claim 18.
Howes further teaches the method of claim 18, wherein the image forming step comprises a step of passing light from the beam splitter (Fig. 2 shows passing light from the beam splitter 12, see the arrows on light path Li, L2, L3; an optical path directed from the optical observation OD passes during imaging, [0031]) of the microscope (attaching .. a digital camera to a single port of an optical observation device, such as a standard microscope, [abstract]) respectively through the optical image rotating lens group and a group of mirrors located on the optical path (adapter system 100 has a main body housing 10 … a digital camera mount 30 … an optical path directed from the optical observation OD passes during imaging, [0031] ) to form the optical image on the photosensitive unit of the digital camera equipment (Fig. 2; body housing 10 includes a beam splitter 12, photosensitive unit DC; “system 100 include a main body housing 10 having an axial passageway extending therethrough having a proximal and distal end. The main body 10 is generally cylindrical in shape and defines the axial passage through which optical axis Li of the input image path extends when the main body housing 10 is mounted to the optical observation device with the optical mount 40 at the proximal end, which may be secured to the main body housing 10 by an adjustable locking ring 48. The main body housing 10 includes a beam splitter 12 for directing a portion of light from optical path Li to a first optical path L1 for imaging with the video camera VC and to a second optical path L2 for imaging with the digital camera DC. The beam splitter 12 may comprise a pair of opposed prisms, or may utilize a single prism, a partially reflective mirror, a pivotable mirror, or any equivalent structure which could reflect or partially reflect an incident axial beam L1 along a beam path transverse to optical axis Li of the input image path, [0032]; “lenses 17A and 17B disposed along optical path L2 so as to allow focus and/or magnification of the digital camera image”, [0043]
Regarding claim 20, the method according to claim 18 is rejected (see above).
Howes in view of Eckerl teaches the method according to claim 18.
Howes further teaches the method of claim 18, wherein the microscope comprises a surgical microscope or an ophthalmic slit lamp microscope and the digital camera equipment comprises mobile phones, tablet computers, cameras, video cameras with image capturing function (“present invention relates generally to optical equipment, and more particularly to an adapter assembly suitable for mounting a video camera and a digital camera, to a surgical microscope”, [field of invention]; “the adapters have input and/or output ports suitable for coupling with a wide variety of brands of video cameras, digital image cameras, and surgical microscopes employed in a medical setting”, [0011], “observation device, such as a surgical microscope or an ophthalmic slit lamp”, [0012]).

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Howes in view of Eckerl as applied to claim 1, and further in view of Katahara et al. (US 6,072,625).
Regarding claim 3, the optical adapter according to claim 1 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 1.
Howes further teaches the lens group comprises at least a first lens unit for converging an outgoing light of the beam splitter into a real image, and a second lens unit for projecting said real image on the photosensitive unit of the digital camera equipment (lenses 17A and 17B disposed along optical path L2 so as to allow focus and/or magnification of the digital camera image, [43]), said second lens unit being disposed at an opposite end of the optical path compared to said first lens unit (see Figs. 1-5).
Howes in view of Eckerl doesn’t explicitly teach an exit pupil of said lens group is located before the second lens unit, and a distance between said exit pupil and an apex located on a rear optical surface of a last lens in said second lens unit is not more than 30mm.  
Howes and Kitahara are related as optical imaging system.
Kitahara teaches an exit pupil of said lens group is located before the second lens unit, and a distance between said exit pupil and an apex located on a rear optical surface of a last lens in said second lens unit (see Fig. 4, Beam splitter 6, image rotation prism 5, lenses 7, 4, 38; figure shows exit pupil and an apex located on a rear optical surface of a last lens; [col.8, L-26-col. 9, L-15]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes in view of Eckerl to include an exit pupil of the lens group located before the second lens unit, and a distance between said exit pupil and an apex located on a rear optical surface of a last lens in the second lens unit, as taught by Kitahara for the predictable result of to achieve image rotation without moving the center of an image as taught by Kitahara in [col. 4, lines 18-19].
Although Howes in view of Eckerl and Kitahara teaches the exit pupil and an apex located on a rear optical surface of a last lens in said second lens unit, Howes in view of Eckerl and Kitahara doesn’t explicitly teach it is not more than 30mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the distance, through routine experimentation, the distance between the exit pupil and an apex located on a rear optical surface of a last lens in said second lens unit is not more than 30mm  in order to optimize the functionality of the device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955), see MPEP §2144.05.  Further, the specification contains no disclosure of either the critical nature of the claimed measure or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular structure in a claim. 
Regarding claim 4, the optical adapter according to claim 3 is rejected (see above).
Howes in view of Eckerl and Katahara teaches the microscope apparatus according to claim 3.
Katahara further teaches the first lens unit and the second lens unit are convex lens unit, and a focal length of said first lens unit is greater than a focal length of said second lens unit (see Fig. 4, lens 7 and 38).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes in view of Eckerl to include a first and a second convex lens units, wherein the focal length of the first lens unit greater than the focal length of the second lens unit to accommodate the optical image rotating unit in between the lenses and add the camera as close as possible to make the device compact.
Regarding claim 5, the optical adapter according to claim 3 is rejected (see above).
Howes in view of Eckerl and Katahara teaches the microscope apparatus according to claim 3.
Howes in view of Eckerl and Katahara doesn’t explicitly teach the optical adapter of claim 3, wherein a ratio of focal length between the first lens unit and the second lens unit is greater than 3.  Katahara discloses the claimed invention except for ratio of focal length between the first lens unit and the second lens unit is greater than 3 (see Fig. 4, lenses 7 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of focal length between the first lens unit and the second lens unit is greater than 3 for the predictable result of to achieve image rotation without moving the center of an image, as taught by Kitahara in [col. 4, lines 18-19], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Howes in view of Eckerl as applied to claim 1, and further in view of XU (CN 204188876; of record).
Regarding claim 13, the optical adapter according to claim 12 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 12.
Howes further teaches the optical adapter of claim 12, wherein the group of mirrors are selected from the group consisting of a Right Angle Roof Prism, a Pentaprism, an even number of Right Angle Prisms (“a reflective surface 13, such as a prism or mirror”, [0042]),
Eckerl further teaches when the optical image rotating lens group comprises a Dove Prism or a Pechan prism when the optical image rotating lens group comprises a Dove Roof Prism or a Pechan Roof prism (Pechan prisms (8, 9), [abstract]),
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include Pechan prisms, as taught by Eckerl for the predictable result of Compact Design for OEM Integration.
Howes in view of Eckerl doesn’t explicitly teach a Pechan prism and an odd number of Right-Angle Prisms. 
Howes and XU are related as optical imaging system.
XU teaches optical image rotating lens group comprises a Pechan prism and an odd number of Right-Angle Prisms (see Fig. 1, three Right Angle Prisms).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes in view of Eckerl to include group of mirrors comprising at least three Right Angle Prisms, as taught by XU for the predictable result of to achieving high reliability, simple structure, easy to manufacture [abstract].
Regarding claim 14, the optical adapter according to claim 12 is rejected (see above).
Howes in view of Eckerl teaches the microscope apparatus according to claim 12.
Howes further teaches the optical adapter optical image rotating lens group comprises a Right-Angle Prism (“a reflective surface 13, such as a prism or mirror”, [col. 7, lines 24-25).
Howes in view of Eckerl doesn’t explicitly teach the optical adapter of claim 12, wherein the group of mirrors comprising at least three Right Angle Prisms 
Howes and XU are related as optical imaging system.
XU teaches the group of mirrors comprising at least three Right Angle Prisms (Fig. 1 shows prism 2, 4 and 6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Howes to include group of mirrors comprising at least three Right Angle Prisms, as taught by XU for the predictable result of to achieving high reliability, simple structure, easy to manufacture [abstract].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872